Title: From George Washington to William Heath, 10 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 10th Jany 1781
                        
                        You will be pleased immediately to summon all the General Officers and the Colonels or Officers commanding
                            the Regiments of the lines under your command to meet punctually at ten oClock tomorrow morning at your quarters. I will
                            be down myself by that time—You need not send to Colo. Hazen. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    